United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Westbury, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0540
Issued: October 17, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 4, 2017 appellant filed a timely appeal from a September 8, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish a left ankle condition
causally related to the accepted June 12, 2017 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The record provided the Board includes evidence received after OWCP issued its September 8, 2017 decision.
The Board’s jurisdiction is limited to the evidence in the case record that was before OWCP at the time of its final
decision. Therefore, the Board is precluded from reviewing this additional evidence for the first time on appeal.
20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On June 22, 2017 appellant, a 24-year-old city carrier associate, filed a traumatic injury
claim (Form CA-1) alleging that on June 12, 2017 she sustained a left ankle injury when she
stepped into a hole and twisted her left ankle while in the performance of duty. She stopped work
and went to the Nassau University Medical Center, where she was seen and discharged the same
day.
A partial copy of the June 12, 2017 Nassau University Medical Center hospital report
indicated that appellant was seen by Dr. Mark Fonrose, a Board-certified emergency medical
specialist. Examination findings and an assessment of left ankle sprain was noted. Appellant was
provided a discharge plan and informed that she could return to work.
In the attending physician’s portion of a partial authorization for examination and/or
treatment form (Form CA-16) dated June 12, 2017, a physician with an illegible signature,
indicated that appellant was seen for an ankle twisting injury that day. A diagnosis of ankle sprain
was provided and, by checking a box marked “yes,” the physician indicated that appellant’s work
activity of “walking” caused or aggravated the diagnosed condition.
Left ankle and left foot x-rays dated June 12, 2017 noted a history of twisted ankle at work.
There was no evidence of acute fracture or dislocation, but soft tissue swelling at the lateral aspect
of the left ankle was seen.
In an undated duty status report (Form CA-17), a provider with an illegible signature,
diagnosed an ankle sprain and indicated that appellant could perform four hours of work. The
injury was described as occurring on June 12, 2017 when appellant, a city carrier associate, fell in
a hole in the lawn which she was crossing and twisted her left ankle.
The employing establishment controverted the claim and submitted statements dated
July 26 and 27, 2017.
In a development letter dated August 1, 2017, OWCP requested that appellant submit
additional factual and medical evidence in support of her claim. To establish the factual portion
of her claim, appellant was provided a questionnaire to complete. OWCP also informed appellant
that rationalized medical evidence was needed to establish her claim. It afforded her 30 days to
respond.
OWCP received an August 2, 2017 Form CA-17 signed by an unknown provider with an
illegible signature. A date of injury of June 12, 2017 was noted and a diagnosis of left ankle sprain
was provided.
By decision dated September 8, 2017, OWCP denied appellant’s claim finding that she had
failed to meet her burden of proof to establish that her left ankle condition was causally related to
the accepted June 12, 2017 employment incident.

2

LEGAL PRECEDENT
A claimant seeking benefits under FECA3 has the burden of proof to establish the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty as alleged, and that any specific
condition or disability claimed is causally related to the employment injury.4
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Generally, fact of
injury consists of two components that must be considered in conjunction with one another. The
first component is whether the employee actually experienced the employment incident that
allegedly occurred.5 The second component is whether the employment incident caused a personal
injury.6 An employee may establish that an injury occurred in the performance of duty as alleged,
but fail to establish that the disability or specific condition for which compensation is being
claimed is causally related to the injury.7
Causal relationship is a medical question that generally requires rationalized medical
opinion evidence to resolve the issue.8 A physician’s opinion on whether there is a causal
relationship between the diagnosed condition and the implicated employment factor(s) must be
based on a complete factual and medical background.9 Additionally, the physician’s opinion must
be expressed in terms of a reasonable degree of medical certainty, and must be supported by
medical rationale, explaining the nature of the relationship between the diagnosed condition and
appellant’s specific employment factor(s).10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a left ankle
condition causally related to the accepted June 12, 2017 employment incident.
Appellant submitted partial reports from Nassau University Medical Center dated
June 12, 2017. Dr. Fonrose noted that, on that day, appellant had a twisting injury at work and he
provided an assessment of left ankle sprain. However, he failed to provide any rationalized
medical opinion regarding causal relationship. Without explaining how, physiologically, the
movements involved in the employment incident caused or contributed to the diagnosed condition,
3

Supra note 1.

4

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

5

Elaine Pendleton, 40 ECAB 1143 (1989).

6

John J. Carlone, 41 ECAB 354 (1989).

7

Shirley A. Temple, 48 ECAB 404, 407 (1997).

8

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 2006; D’Wayne Avila, 57 ECAB 642 (2006).

9

J.J., Docket No. 09-0027 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

10

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

3

Dr. Fonrose’s opinion on causal relationship is equivocal in nature and of limited probative
value.11 To establish personal injury the medical evidence of record must document a diagnosed
condition and must explain how that condition is causally related to the accepted employment
incident. Lacking rationalized medical opinion regarding causal relationship, the hospital report
is of limited probative value.12
In the partial Form CA-16 dated June 12, 2017, a physician with an illegible signature,
indicated that appellant was seen for an ankle twisting injury that day and provided a diagnosis of
ankle sprain. In an undated Form CA-17, a provider with an illegible signature, diagnosed an
ankle sprain. While a history of injury of the July 12, 2017 injury was described, no opinion on
causal relationship was provided. In an August 2, 2017 Form CA-17, a provider with an illegible
signature, noted a date of injury of June 12, 2017 and diagnosed a left ankle sprain. The Board
has held that unsigned reports or reports that bear illegible signatures cannot be considered as
probative medical evidence because they lack proper identification.13 For these reasons, this
evidence is insufficient to meet appellant’s burden of proof.
The diagnostic reports are also of diminished probative value. The Board has held that
reports of diagnostic tests are of limited probative value as they do not provide an opinion on the
causal relationship between appellant’s employment duties and the diagnosed conditions.14
An award of compensation may not be based on surmise, conjecture, speculation, or on the
employee’s own belief of causal relation.15 Appellant’s honest belief that her accepted
employment incident caused her medical conditions is not in question, but that belief, however
sincerely held, does not constitute the medical evidence necessary to establish causal
relationship.16
There is no medical evidence of record which diagnosed a condition from the June 12,
2017 employment incident and offered a well-rationalized opinion regarding causal relationship.
For these reasons, appellant has failed to meet her burden of proof to establish a June 17, 2017
employment injury.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

11

See S.S., Docket No. 18-0081 (issued August 22, 2018).

12

See D.S., Docket No. 17-0839 (issued October 12, 2017).

13

Thomas L. Agee, 56 ECAB 465 (2005); Richard F. Williams, 55 ECAB 343 (2004).

14

See R.T., Docket No. 17-2019 (issued August 24, 2018).

15

G.E., Docket No. 17-1719 (issued February 6, 2018); D.D., 57 ECAB 734 (2006).

16

G.E., id.; H.H., Docket No. 16-0897 (issued September 21, 2016).

4

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a left ankle
condition causally related to the accepted June 12, 2017 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the September 8, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 17, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

